Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 17694271 in view of Finke (US 4828483 A), hereinafter Finke. The copending application claims are substantially similar to the instant claims except that the instant claims require a flue gas recirculation duct and second fuel ejection structure. Finke teaches a flue gas recirculation duct and second fuel ejection structure (See figure 3, elements 5 and 24 below). One would have been motivated to include the features of Finke because Finke states “A fuel nozzle or other injector means introduces a fuel stream to the mixture of hot POC containing flue gas and preheated combustion air at the right bank burner chamber whereby suppressed or reduced NOx formation in the burner flame is obtained. The regenerator sizing is significantly reduced while cycle efficiency is also increased due to the fact that the preheat combustion air is vitiated with a hot POC containing flue gas at very high temperatures, for example, between about 1800° to 2000° F. The lowered oxygen content of the vitiated combustion air lowers flame temperatures and minimizes NOx formation while the high BTU content of the hot vitiating POC containing flue gas contributes to higher furnace efficiencies” column 2, line 36. Therefore, including the features of Finke will reduce NOx and improve efficiency.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-6, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Finke, in view of Hovis (US 4983118 A), hereinafter Hovis.

Regarding claim 1, Finke discloses a cylindrical burner apparatus comprising: 
an initial tube pass having a longitudinal axis and a rearward end (14’); 
a first fuel ejection structure or assembly, or an array of ejector elements, comprising a plurality of primary fuel jet discharge ports positioned in the initial tube pass forwardly of the rearward end, at least some of the primary fuel jet discharge ports discharging jets of a gas fuel (5'); 
a subsequent tube pass downstream of the initial tube pass (15); 
a flue gas recirculation duct having an inlet in fluid communication with an interior of the subsequent tube pass and a discharge in fluid communication with an interior of the initial tube pass (24); and 
a second fuel ejection structure or assembly, or an array of ejector elements, comprising one or more secondary fuel jet discharge ports, each of the one or more secondary fuel jet discharge ports discharging a jet of the gas fuel (5).

    PNG
    media_image1.png
    681
    555
    media_image1.png
    Greyscale

Finke does not explicitly disclose wherein the fuel jet discharge ports induce flow.

However, Hovis teaches wherein the fuel jet discharge ports induce flow (“Although two fuel apertures 56 are shown in FIG. 3, additional fuel apertures may be provided in an evenly-spaced, concentric planar arrangement including 4, 6, 8 or 10 fuel apertures, for example. The forward angled fuel 

    PNG
    media_image2.png
    379
    374
    media_image2.png
    Greyscale

In view of the teachings of Hovis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fuel jet discharge ports induce flow as is taught in Hovis, in the burner disclosed by Finke.
One would have been motivated to include wherein the fuel jet discharge ports induce flow because Hovis states this will promote mixing and improve flame shape and characteristic.

Regarding claim 2, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 1 further comprising: 
the primary fuel jet discharge ports being located in the initial tube pass downstream of the discharge of the flue gas recirculation duct (Figure 3) and the secondary fuel jet discharge ports being positioned at, upstream of, and/or downstream of the inlet of the flue gas recirculation duct (Figure 3 shows upstream).

Regarding claim 3, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 1 further comprising at least most of the primary fuel jet discharge ports each being oriented to discharge a jet of the gas fuel in the initial tube pass (a) at a forward angle in a range of from 3° to 90° with respect to a plane extending through the primary fuel jet discharge port which is perpendicular to the longitudinal axis (“Although opposite fuel apertures 56 as shown in FIG. 3 inject the fuel at relative 90° angles, injection may be effected at relative angles between about 30° and about 150° related to the centerline of the burner and also could be provided with spin action through the use of a second angle to the injection point” column 4, line 48 of Hovis which teaches the forward angle to achieve entrainment) and (b) at an angle, toward a direction of rotation of a swirling flame in the initial tube pass, with respect to a radial line, perpendicular to the longitudinal axis, which extends from the longitudinal axis through the primary fuel jet discharge port (“a plurality of fuel conduits 5' supply a plurality of fuel streams tangentially to the chamber 14' to also impart a desired swirling motion to the combustion mixture” column 5, line 24 of Finke).

    PNG
    media_image3.png
    266
    305
    media_image3.png
    Greyscale

Finke, as modified by Hovis, does not explicitly disclose (b) at an angle in a range of from 3° to 90° with respect to the radial line. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be 

Regarding claim 4, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 3 further comprising the forward angle of a plurality of the primary fuel jet discharge ports being in a range of from 45° to 90° (“Although opposite fuel apertures 56 as shown in FIG. 3 inject the fuel at relative 90° angles, injection may be effected at relative angles between about 30° and about 150° related to the centerline of the burner and also could be provided with spin action through the use of a second angle to the injection point” column 4, line 48 of Hovis which teaches the forward angle to achieve entrainment).

Regarding claim 5, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 3 further comprising the forward angle of a plurality of the primary fuel jet discharge ports being in a range of from 30° to 70° (“Although opposite fuel apertures 56 as shown in FIG. 3 inject the fuel at relative 90° angles, injection may be effected at relative angles between about 30° and about 150° related to the centerline of the burner and also could be provided with spin action through the use of a second angle to the injection point” column 4, line 48 of Hovis which teaches the forward angle to achieve entrainment).

Regarding claim 6, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 3 further comprising the forward angle of a plurality of the primary fuel jet discharge ports being in a range of from 3° to 45° (“Although opposite fuel apertures 56 as shown in FIG. 3 inject the fuel at relative 90° angles, injection may be effected at relative angles between about 30° and about 150° related to the 

Regarding claim 10, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 1 further comprising: 
the subsequent tube pass being substantially parallel with the initial tube pass and the inlet of the flue gas recirculation duct being located at an outlet end portion of the subsequent tube pass (Figure 3).

Regarding claim 13, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 1 further comprising: 
the gas fuel discharged from the one or more secondary fuel jet discharge ports and the flow of recycled flue gas producing a swirling flow in the initial tube pass having a direction of rotation and the jets of the gas fuel discharged from some of the primary fuel jet discharge ports being directed tangentially in the direction of rotation of the swirling flow (“the fuel stream is introduced tangentially into the swirling stream of flue gases exiting from the interconnecting duct 24” column 5, line 11).

Regarding claim 14, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 13 further comprising the jet of the gas fuel which is directed tangentially from each of a plurality of the primary fuel jet discharge ports (“the fuel stream is introduced tangentially into the swirling stream of flue gases exiting from the interconnecting duct 24” column 5, line 11) also being oriented at a forward angle in a range of from 3° to 25° with respect to a plane extending through the primary fuel jet discharge port which is perpendicular to the longitudinal axis (“Although opposite fuel apertures 56 as shown in FIG. 3 inject the fuel at relative 90° angles, injection may be effected at relative angles between about 30° and about 150° related to the centerline of the burner and also could be provided with spin action through the use of a second angle to the injection point” column 4, line 48 of Hovis which teaches the forward angle to achieve entrainment).

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Finke, in view of Hovis, and further in view of Miller (US 20060057516 A1), hereinafter Miller.

Regarding claim 7, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 1.

Finke, as modified by Hovis, does not disclose:
an interior sleeve positioned in a rearward end portion of the initial tube pass, the interior sleeve having an air passageway extending longitudinally therethrough through which the flow of combustion air travels; 
an interior annulus formed within the initial tube pass between an exterior wall of the interior sleeve and an interior wall of the initial tube pass, the interior annulus surrounding the longitudinal axis; or
the discharge of the flue gas recirculation duct being in fluid communication with the interior annulus in the initial tube pass.

However, Miller teaches:
an interior sleeve positioned in a rearward end portion of the initial tube pass, the interior sleeve having an air passageway extending longitudinally therethrough through which the flow of combustion air travels (Annotated figure 2); 
an interior annulus formed within the initial tube pass between an exterior wall of the interior sleeve and an interior wall of the initial tube pass, the interior annulus surrounding the longitudinal axis (61); and 
the discharge of the flue gas recirculation duct being in fluid communication with the interior annulus in the initial tube pass (“the flue gas recirculation pipe 28 communicates with the inner chamber 61” paragraph [0015]).

    PNG
    media_image4.png
    445
    872
    media_image4.png
    Greyscale

In view of Miller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
an interior sleeve positioned in a rearward end portion of the initial tube pass, the interior sleeve having an air passageway extending longitudinally therethrough through which the flow of combustion air travels; 
an interior annulus formed within the initial tube pass between an exterior wall of the interior sleeve and an interior wall of the initial tube pass, the interior annulus surrounding the longitudinal axis; and 
the discharge of the flue gas recirculation duct being in fluid communication with the interior annulus in the initial tube pass as is taught in Miller, in the burner disclosed by Finke.
One would have been motivated to include:
an interior sleeve positioned in a rearward end portion of the initial tube pass, the interior sleeve having an air passageway extending longitudinally therethrough through which the flow of combustion air travels; 
an interior annulus formed within the initial tube pass between an exterior wall of the interior sleeve and an interior wall of the initial tube pass, the interior annulus surrounding the longitudinal axis; and 


Regarding claim 8, Finke, as modified by Hovis and Miller, discloses the cylindrical burner apparatus of claim 7 further comprising the flue gas recirculation duct delivering the flow of recycled flue gas from the subsequent tube pass, and the gas fuel from the one or more secondary fuel jet discharge ports, into the interior annulus in the initial tube pass in a tangential orientation which causes the recycled flue gas and the gas fuel from the one or more secondary fuel jet discharge ports to flow around and out of the interior annulus in a swirling path which encircles the longitudinal axis (“The interconnecting duct 24 is preferably tangentially offset from the sidewalls of burner chambers 14 and 14'” column 3, line 48 of Finke).

Regarding claim 9, Finke, as modified by Hovis and Miller, discloses the cylindrical burner apparatus of claim 7 further comprising some of the primary fuel jet discharge ports each being positioned in a forward end portion of the interior annulus and being oriented to discharge a jet of the gas fuel forwardly at an angle in a range of from 20° to 80° with respect to a plane extending through the primary fuel jet discharge port which is perpendicular to the longitudinal axis (“Although opposite fuel apertures 56 as shown in FIG. 3 inject the fuel at relative 90° angles, injection may be effected at relative angles between about 30° and about 150° related to the centerline of the burner and also could be provided with spin action through the use of a second angle to the injection point” column 4, line 48 of Hovis which teaches the forward angle to achieve entrainment).

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Finke, in view of Hovis, and further in view of Moore (US 6872070 B2), hereinafter Moore.

Regarding claims 11 and 12, Finke, as modified by Hovis, discloses the cylindrical burner apparatus of claim 1. 

Finke, as modified by Hovis, does not disclose a plurality of flame stabilization structures positioned in the initial tube pass and at least some of the primary fuel jet discharge ports of the set of primary fuel jet discharge ports being oriented such that the jets of the gas fuel discharged therefrom are directed toward the flame stabilization structures, each of the flame stabilization structures comprising a baffle structure which is heated by combustion of the gas fuel and each said baffle structure having one or more flow channels which receive and deflect gases flowing in the initial tube pass.

However, Moore teaches a plurality of flame stabilization structures positioned in the initial tube pass and at least some of the primary fuel jet discharge ports of the set of primary fuel jet discharge ports being oriented such that the jets of the gas fuel discharged therefrom are directed toward the flame stabilization structures, each of the flame stabilization structures comprising a baffle structure which is heated by combustion of the gas fuel and each said baffle structure having one or more flow channels which receive and deflect gases flowing in the initial tube pass (“As the air exits the passageways beyond the termination of primary air tube 210 (not shown in FIG. 4), where fuel is injected into the air flow established by helical walls 242, a flame front is established stabilized by the swirl of air by helical channels 240 and the bluff bodies made by the walls of the fins. Airflow over the walls 242 plus the swirl imparted to the air by the helical channels cause a plurality of flame vortices to form within the valleys between the walls 242. These flame vortices or flamelets are substantially stationary. These flamelets ignite the balance of the faster moving air-gas mixture thereby providing stabilization to the flame” column 9, line 6).

    PNG
    media_image5.png
    777
    478
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    720
    521
    media_image6.png
    Greyscale

In view of Moore’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a plurality of flame stabilization structures positioned in the initial tube pass and at least some of the primary fuel jet discharge ports of the set of primary fuel jet discharge ports being oriented such that the jets of the gas fuel discharged therefrom are 
One would have been motivated to include a plurality of flame stabilization structures positioned in the initial tube pass and at least some of the primary fuel jet discharge ports of the set of primary fuel jet discharge ports being oriented such that the jets of the gas fuel discharged therefrom are directed toward the flame stabilization structures, each of the flame stabilization structures comprising a baffle structure which is heated by combustion of the gas fuel and each said baffle structure having one or more flow channels which receive and deflect gases flowing in the initial tube pass because Moore states that these features stabilize the flame. Therefore, including these features will stabilize the flame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akama (JP 55123906 A) 

    PNG
    media_image7.png
    470
    543
    media_image7.png
    Greyscale

Taylor (US 20190186732 A1) “there can be a flame stabilizer 165 at the outlet of the burner housing 120. Suitable flame stabilizers include, but are not limited to, swirlers, bluff bodies, and mixing cones” paragraph [0036]

    PNG
    media_image8.png
    518
    750
    media_image8.png
    Greyscale

Riley (US 4601655 A) 

    PNG
    media_image9.png
    427
    657
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/LOGAN P JONES/Examiner, Art Unit 3762